Citation Nr: 9917121	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-35 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a shoulder 
disorder, left hip disorder, left knee disorder, right knee 
disorder, memory loss and hearing loss.

2.  Entitlement to disability benefits under 38 U.S.C.A. 
§ 1151 for memory loss.

3.  Whether there was clear and unmistakable error in the 
manner of rating right lower extremity wound residuals in 
prior rating decisions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran served on active duty from February 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1994 and July 1997 rating 
decisions by the RO.  Following the July 1997 rating 
decision, which addressed the § 1151 and clear and 
unmistakable error claims, a notice of disagreement was 
submitted in August 1997.  Later that same month, a statement 
of the case was issued as to these two issues.  In October 
1997, a VA Form 9, Appeal to Board of Veterans' Appeals, was 
received from the veteran's representative.  

On the VA Form 9, a hearing before a member of the Board at 
the RO was requested.  By a letter dated October 20, 1997, 
the RO sought clarification from the veteran as to whether he 
wanted such a hearing or not.  The RO informed the veteran 
that a failure to respond would result in his name remaining 
on the list of those desiring a hearing before a member of 
the Board at the RO.  No response was thereafter received 
from the veteran.  Additionally, no hearing was scheduled by 
the RO.  Consequently, in view of the veteran's request, a 
remand is now required.  38 C.F.R. §§ 20.700(a), 20.703 
(1998).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule a hearing before a 
member of the Board at the RO.  The 
veteran and his representative should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1998).

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to the Board for further appellate review.  
No action is required by the veteran until further notice is 
given.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










